          Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 1 of 19



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                                 District of Colorado

                   In the Matter of the Search of
   (Briefly describe the property to be searched or identify the person by         )      Case No.        20-sw-00304-NRN
                             name and address)                                     )
 information associated with                                                       )
 thomaswornick@hotmail.com that is stored at premises                              )
 controlled by Microsoft Corp, and more fully described in                         )
 Attachment A, attached hereto.
                                                                                   )

                                            APPLICATION FOR A SEARCH WARRANT

     I, Jeremy W. Mathews, a federal law enforcement officer or an attorney for the government, request a search warrant and
state under penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the State and District of Colorado and elsewhere (identify the person or describe property to be searched and give its location):

     SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit
     The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

     SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit
     The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               X evidence of a crime;
               X contraband, fruits of crime, or other items illegally possessed;
               X property designed for use, intended for use, or used in committing a crime;
                   a person to be arrested or a person who is unlawfully restrained.

     The search is related to a violation of 18 U.S.C. § 875, and the application is based on these facts:
     X Continued on the attached affidavit, which is incorporated by reference.
         Delayed notice of      days (give exact ending date if more than 30 days:                                  ) is requested
        under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                     s/Jeremy W. Mathews
                                                                                           Applicant’s signature

                                                                 Jeremy W. Mathews, Police Detective Pueblo Police Department
                                                                 Printed name and title

Sworn to before me and:                signed in my presence.
                                       submitted, attested to, and acknowledged by reliable ele
                                                                                            electronic
                                                                                             lectronic means.
              03/16/2020
Date:                                                                               ___________________________________________
                                                                                         _______________________________
                                                                                           JJudge’s
                                                                                              d ’ signature
                                                                                                    i

City and state: Denver, Colorado                                                            0DJLVWUDWH-XGJH15HLG1HXUHLWHU
                                                                                       __________________________________________
                                                                                           Printed name and title
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 2 of 19




                                     ATTACHMENT A


                                   Property to Be Searched


       This warrant applies to information associated with thomaswornick@hotmail.com that is

stored at premises owned, maintained, controlled, or operated by Microsoft Corporation, a

company headquartered at One Microsoft Way, Redmond, WA 98052.
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 3 of 19




                                        ATTACHMENT B

                                  Particular Things to be Seized

   I.        Information to be disclosed by Microsoft Corporation

        To the extent that the information described in Attachment A is within the possession,

custody, or control of Microsoft Corporation, regardless of whether such information is located

within or outside of the United States, and including any messages, records, files, logs, or

information that have been deleted but are still available to Microsoft Corporation, or have been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), Microsoft Corporation is

required to disclose the following information to the government for each account or identifier

listed in Attachment A:

        a.      All emails, messages or other communications sent from or received by

thomaswornick@hotmail.com from July 2019 to present.

        b.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in IP addresses associated with session times and dates,

account status, e-mail addresses provided during registration, methods of connecting, log files,

and means and source of payment (including any credit or bank account number);

        c.      The types of service utilized by the user;

        d.      All records or other information stored by an individual using the account,

including names, contact information, IP addresses, phone numbers or physical addresses;
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 4 of 19




         e.      All records pertaining to communications between Microsoft Corporation and any

person regarding the account, including contacts with support services and records of actions

taken.

         The Provider is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.

   II.        Information to be seized by the government

         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. § 875(c) involving Thomas Wornick since July of

2019 to present, including, for each account or identifier listed on Attachment A, information

pertaining to the following matters:

              (a) Any records related to sending and/or making threats to injure or kill other

                 persons or plans to do so, including any records or communications relating to the

                 purchase or acquiring of firearms and/or ammunition.

              (b) The identity of the person(s) who created or used the user ID, including records

                 that help reveal the whereabouts of such person(s).

              (c) The identity of the person(s) who communicated with the user ID about matters

                 relating to threats to kill or injure other persons and attempts to obtain firearms

                 and/or ammunition, including records that help reveal their whereabouts.

         This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in
                                              2
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 5 of 19




addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                3
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 6 of 19




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Microsoft Corporation, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Microsoft Corporation. The attached records consist of ______________ [GENERALLY

DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:


       a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Microsoft Corporation, and they were made by Microsoft Corporation as a

regular practice; and


       b.      such records were generated by Microsoft Corporation’s electronic process or

system that produces an accurate result, to wit:


               1.       the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Microsoft Corporation in a manner to ensure that they are true duplicates

of the original records; and
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 7 of 19




               2.      the process or system is regularly verified by Microsoft Corporation, and

at all times pertinent to the records certified here the process and system functioned properly and

normally.


        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature




                                                   2
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 8 of 19




                       IN THE UNITED STATES DISTRICT COURT
                                  FOR COLORADO

 In the matter of the search of information
 associated with                                   Case No. ____________________
 thomaswornick@hotmail.com that is stored
 at premises controlled by Microsoft Corp.         Filed Under Seal


                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Jeremy W. Mathews, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application for a search warrant for

information associated with certain accounts that is stored at premises owned, maintained,

controlled, or operated by Microsoft Corporation, an electronic communications service/remote

computing service provider headquartered at One Microsoft Way, Redmond, WA 98052. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A) and 2703(c)(1)(A) to require Microsoft Corporation to disclose to the government

records and other information in its possession pertaining to the subscriber or customer

associated with the accounts, including the contents of communications.


       2.      I am a commissioned Police Detective with the Pueblo Police Department (PPD),

currently assigned as a TFO with the FBI and have been since 2016. I have over 19 years of law

enforcement experience, including with the Pueblo Police Department. I am currently assigned

to the Denver Division of the FBI, and specifically to the Southern Colorado Safe Streets Task
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 9 of 19




Force. I investigate violent crimes, threats, and communication offenses in the normal course of

his duties and is fully familiar with the facts of the case.


        3.      I have received training and instruction in the field of interstate communications

and have had the opportunity to participate in investigations relating to interstate

communications. I participated in investigations involving electronic evidence, emails, text

messages, and the internet. My duties include investigating Threats in Interstate

Communications, in violation of 18 U.S.C. § 875(c).


        4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.


        5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 18 U.S.C. § 875(c) have been committed by

THOMAS WORNICK. There is also probable cause to search the information described in

Attachment A for evidence of these crimes further described in Attachment B.


                                          JURISDICTION

        6.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                                                   2
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 10 of 19




                                      PROBABLE CAUSE


                            INITIAL CONTACT WITH WORNICK IN 2019


        7.        On July 4th, 2019, at approximately 12:49 P.M. Deputies with the Pueblo County

 Sheriff’s Office (PCSO) responded to a call at 899 E. Industrial Blvd; Parkview West Hospital.

 Deputies had received a call of a disorderly male who was refused treatment due to his behavior.

 Deputies were advised the male, later identified as a Thomas WORNICK (DOB: 10/28/1982)

 was outside screaming in the parking lot. Sergeant Ben Parsons arrived at the area first and was

 advised by medical personal Thomas had entered a vehicle, but they had not seen him leave.


        8.        PCSO Sergeant Parsons located WORNICK in the passenger seat of a blue in

 color Chevrolet Trailblazer bearing Colorado license plate BFH-L99, which Deputies later

 learned listed to WORNICK. Sergeant Parsons made contact with WORNICK who stated he

 wanted to press assault charges on the people inside the hospital. Sergeant Parsons asked

 WORNICK if the Chevy Trailblazer was his car. WORNICK replied to Sergeant Parsons saying,

 “this is not a car, you’re a police officer and you don’t know the difference.” Sergeant Parsons

 apologized as WORNICK again stated he wanted to press charges against hospital staff. Sergeant

 Parsons again asked him if this was his vehicle. WORNICK told Sergeant Parsons "you answer

 my questions first." PCSO Deputy Franklin and PCSO Deputy S. Chavez were present during

 this exchange.


        9.        WORNICK screamed at Deputies that he wanted his shirt and was being very

 argumentative. Deputy Chavez went inside the hospital to retrieve WORNICK’S shirt.

                                                 3
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 11 of 19




 WORNICK was given his shirt and exited the vehicle. WORNICK said the vehicle belonged to

 his friend. WORNICK continued to be belligerent with Deputies, but provided his identification,

 and sat back in his vehicle. WORNICK yelled obscenities at Deputies during the entire contact.

 WORNICK stated his Veteran’s Administration (VA) caregiver, Christy Burnett (DOB

 11/05/1976) was inside the hospital and they could talk to her. Deputies learned Burnett was in

 the hospital for an exam.


        10.     Burnett exited the hospital and WORNICK said he needed an ambulance to

 Parkview Hospital (Main) for back pain. Burnett said she would drive him, but WORNICK

 refused and was transported to Parkview Main by American Medical Response (AMR).


                                    INFORMATION ON THREATS


        11.     On January 4, 2020 Deputies received an anonymous online tip. In the narrative

 and most other portions of the tip the person wrote “kill all sheriffs deputies” several times. In

 the “suspect name” portion of the tip was “Parsons, Franklin and Chavez.” In the Offense type,

 Assault was listed, Victim’s Name said “me”, How are you aware of the abuse “I was there”, and

 Type of Abuse “Police Brutality.” Sergeant Parsons believed WORNICK was the person who

 submitted the tip as all three Deputies mentioned were on the previous call with WORNICK who

 claimed he was mistreated during their previous contact.


        12.     On February 7, 2020, Detectives with PCSO responded to WORNICK’s residence

 at 1539 E 12th St., Pueblo, Colorado, to speak to him about the tip. Detectives contacted Burnett

 who stated WORNICK had severe PTSD and did not want any contact. While Detectives were

                                                  4
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 12 of 19




 speaking to Burnett, WORNICK activated his panic alarm and was heard yelling obscenities at

 Detectives, from inside the residence. Burnett said she would talk to WORNICK but she would

 not cooperate further. To avoid further aggravating WORNICK, Detectives left the area.


                                            EMAIL THREATS


        13.     On March 9, 2020, PCSO Communications Center notified Sergeant Parsons of

 several emails sent by WORNICK. The emails were sent to individuals, businesses, and

 attorneys stating WORNICK was going to kill every pueblo county sheriff deputy. The email

 was received by Pueblo Waste Management employee, Brett Anderson (YOB 1981).


        14.      The email read: “Effective immediately I am going to hunt down and kill every

 pueblo sheriff deputy. On the 4th of July 2019, deputies Chavez franklin and parsons assaulted

 me, no arrest, no ticket no citation, just me in the hospital. After getting blown up in Iraq twice

 and living in pain everyday of my life because of my service to this nation these incompetent

 officers attacked me, the pueblo sherriff’s department refuses to accept responsibility To that

 effect, I will use the skills the united states government trained me, and I will hunt down and kill

 every pueblo sheriff deputy the true enemy of the people, I have sworn a oath to defend this

 nation from all threats, pueblo sheriff deputies need to die in order to get me justice. Fuck the

 home of heroes Thomas wornick Disabled combat veteran"


        15.     PCSO Sergeant Troy Kochevar; Karrington Valenzuela of Lambert Law Team;

 and Frank Moya, an attorney from Denver, reported receiving the same email as Brett Anderson

 described above. Sergeant Parsons also learned several others received the same email from

                                                  5
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 13 of 19




 WORNICK, including the following: “Mark” from KKTV; Planning Land Use Pueblo

 (forwarded to PPD Dispatch Supervisor Laura Wittrup); Aaron Emerson with Pueblo Public

 Works; and “John” with Pueblo County Internet Technology. As described later in paragraph

 19, WORNICK admitted all of these emails were sent from his email account,

 thomaswornick@hotmail.com.


        16.     March 9, 2020, the PCSO received information from the Office of United States

 Senator Cory Gardner stating their office received the following email from

 thomaswornick@hotmail.com: “In 2003 I deployed to Iraq, I was blown up by an ied in my

 hmmwv and blown up again by a rocket weeks later, I suffer everyday of my life for my server

 to this nation, because cory gardner refuses to help me get medical care for my service connected

 injuries, I cannot live with the pain anymore, I am going to hunt down and kill every pueblo

 sheriff deputy then I am going to hunt down and kill senator cory gardner for refusing to help me

 get medical care, I sarficied my whole fucking life for this nation, and this nation refuses to give

 me medical care for my combat injuries, I got no choice left but to kill cory gardner so that the

 rest of the world will at least know that I server this nation and this nation shit on me”


                                 INTERVIEW OF CHLOE COLEMAN


        17.     Also on March 9, 2020 PPD Sergeant A. Martinez reported (PPD 20-4651) the

 same email from WORNICK was sent to Raylene Johnson (YOB 1984) with Junior League of

 Pueblo; Pueblo City Transit; Pueblo Planning Department; Pueblo Wastewater; Pueblo Human

 Resources; Pueblo City Clerk’s Office; City Administrative email; and Department Head of


                                                   6
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 14 of 19




 Pueblo City Shops, Sam Ingo. This information was passed on the PPD Corporal W. Doyle who

 was the School Resource Officer for East High School.


        18.     Corporal Doyle contacted student Chloe Coleman (YOB 2002) who lived with

 WORNICK. Coleman said WORNICK lived with her and her mother. Coleman said

 WORNICK had a brain injury, a short fuse, got angry easily, and was a very good interrogator

 and would twist your words in his favor. Coleman said the FBI had contacted her mother in the

 past over WORNICK’S emails. Coleman said WORNICK had made threats in the past and

 mentioned a bomb threat. Coleman said WORNICK had a non-hunting rifle and a .22 caliber

 rifle. Coleman said if WORNICK saw officers sneaking around the house instead of obviously

 coming to the front door he would probably shoot at them.


                                SEARCH OF WORNICK’S RESIDENCE


        19.     On 03/9/2020, PCSO Detective R. Landreth applied for and was granted a search

 warrant in the 10th Judicial District, Pueblo County, CO, for WORNICK’S residence at 1539 E

 12th St. When the warrant was executed, some of the evidence collected included: HP computer,

 four hard drives, a .22 caliber rifle, 45 live .22 caliber rounds, an AR-15, 14 boxes of 5.56mm

 ammunition, ten live 5.56mm rounds from the magazine in the AR-15, a bayonet, and several

 other knives. A search of the computer has not yet taken place but based on other facts in this

 affidavit including WORNICK’S admission, it would reasonably contain additional evidence of

 violations of 18 USC 875(c).




                                                 7
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 15 of 19




                                      INTERVIEW OF WORNICK


        20.     On 3/9/2020, FBI Special Agent David Tsang conducted a non-custodial

 interview of WORNICK at the Commissary on Fort Carson, CO. WORNICK was Mirandized at

 the start of the interview, waived his rights and signed the advice of rights waiver. Also present

 for the interview was WORNICK’S girlfriend/caretaker (Burnett). During the interview,

 WORNICK admitted to sending threats to multiple government agencies to include Pueblo

 Sheriff's Office, the Office of Senator Cory Gardner, and the President of the United States.

 WORNICK stated he will kill Pueblo Deputies because they refuse to accept responsibility for

 injuries he claimed they caused him on 7/4/19.


        21.     WORNICK also threatened to kill Senator Gardner because Senator Gardner

 failed to fulfill the promises his office made to get him medical care from the VA. WORNICK

 stated he is prepared to die because he is in so much pain and does not have anything to live for.

 WORNICK stated he is not under any illusion that he can kill all of the Pueblo County Sheriff's

 Officers but believes if he can kill just one then his manifesto will be read. WORNICK admitted

 he has an AR15 rifle that he purchased from the Ft. Carson PX and he is well versed in the

 weapon. He indicated he would use this weapon to carry out his threats. He also advised his

 threats were not threats but promises if he does not get medical treatment. WORNICK

 confirmed thomaswornick@hotmail.com was his email account.




                                                  8
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 16 of 19




                             INTERSTATE COMMUNICATION NEXUS


        22.     WORNICK sent the messages from his computer in his residence in Pueblo, CO.

 WORNICK’S email was a Hotmail account, which is operated by Microsoft Online Services at

 One Microsoft Way, Redmond, WA 98052. The City of Pueblo and County of Pueblo who

 operate the majority of the effected emails, utilized the Microsoft Government Cloud and Office

 365, which are also serviced by Microsoft Online Services in Redmond, WA. The emails do not

 necessarily get processed in Washington but may go through one of several Microsoft Data

 Centers around the United States. All Microsoft Government Cloud clients are operated within

 the United States. There are no Microsoft Data Centers in the state of Colorado so all outgoing

 and incoming messages would cross state lines. Affiant is not an expert in these matters and

 consulted City of Pueblo Internet Technology, Senior Systems Administrator, Brian Popp to

 gather this information.


                                             CONCLUSION


        23.     WORNICK sent threatening emails to numerous individuals and government

 entities, directly threatening to kill three Pueblo County Deputies and United States Senator Cory

 Gardner, and President Donald Trump. During a search warrant of WORNICK’S residence

 multiple firearms, knives, and ammunition, which could have been used to carry out these threats

 were located. WORNICK admitted the email used to send these threats was his email.

 WORNICK admitted he planned to use the AR-15 located in his residence to kill the people he

 threatened. WORNICK said these were not threats but promises if he did not get help from the

 government.
                                                 9
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 17 of 19




        24.     Based on the aforementioned information, probable cause exists that on or about

 March 9, 2020, in the State and District of Colorado, the defendant, THOMAS AUTHER

 WORNICK, did transmit in interstate or foreign commerce any communication containing any

 threat to injure the person of another, in violation of Title 18 U.S.C. § 875(c).


        25.     As such, your Affiant respectfully requests that the Court issue a search warrant

 for the email account used by WORNICK to send his threats, specifically

 thomaswornick@hotmail.com.


        26.     In general, providers like Microsoft Corporation ask each of their subscribers to

 provide certain personal identifying information when registering for an ACCOUNT. This

 information can include the subscriber’s full name, physical address, telephone numbers and

 other identifiers, e-mail addresses, and, for paying subscribers, a means and source of payment

 (including any credit or bank account number).


        27.     Providers typically retain certain transactional information about the creation and

 use of each account on their systems. This information can include the date on which the

 account was created, the length of service, records of log-in (i.e., session) times and durations,

 the types of service utilized, the status of the account (including whether the account is inactive

 or closed), the methods used to connect to the account, and other log files that reflect usage of

 the account. In addition, providers often have records of the Internet Protocol address (“IP

 address”) used to register the account and the IP addresses associated with particular logins to

 the account. Because every device that connects to the Internet must use an IP address, IP


                                                  10
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 18 of 19




 address information can help to identify which computers or other devices were used to access

 the ACCOUNT.


        28.     In some cases, ACCOUNT users will communicate directly with a provider about

 issues relating to their account, such as technical problems, billing inquiries, or complaints from

 other users. Providers typically retain records about such communications, including records of

 contacts between the user and the provider’s support services, as well records of any actions

 taken by the provider or user as a result of the communications.


              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


        29.     I anticipate executing this warrant under the Electronic Communications Privacy

 Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant

 to require Microsoft Corporation to disclose to the government copies of the records and other

 information (including the content of communications) particularly described in Section I of

 Attachment B. Upon receipt of the information described in Section I of Attachment B,

 government-authorized persons will review that information to locate the items described in

 Section II of Attachment B.


 ///


 ///




                                                 11
Case 1:20-sw-00304-NRN Document 1 Filed 03/16/20 USDC Colorado Page 19 of 19




                                        CONCLUSION


        30.    Based on the forgoing, I request that the Court issue the proposed search warrant.


                                    s/Jeremy W. Matthews ______________________
                                    Jeremy W. Matthews, Detective / Task Force Officer
                                    Pueblo PD/FBI SSTF

                                            
        SUBSCRIBED and SWORN before me this ___ day of March, 2020


        ___________________________________
        UNITED STATES MAGISTRATE JUDGE


 Application for search warrant was reviewed and is submitted by Gregory Holloway, Assistant
 United States Attorney.




                                               12
